Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p) (5) because they do not include the following reference sign(s) mentioned in the description: reference character 14 on page 9, line 23.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
Claims 9-12 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

In claim 14 line 2 the phrase “the frame elements” lacks proper antecedent basis.   Elements is plural in form however in claim 1 line 3 “at least one frame element” is recited.  Is applicant reciting more than one frame element?
	In claim 11, line 5 the phrase “a respective adhesive bond” is considered to be indefinite.  The scope of the term “respective” is uncertain.
In claim 12 line 3, the phrase “a profile element” is considered to be indefinite.  It is unclear if applicant is reciting a second different door profile than the “at least one door profile” recited in claim 1, line 4.   It is unclear if there is a distinction between the limitation and the “profile element” and door “profile”.
In claim 15 lines 5-6 the phrase “the at least one door plated primarily releases a window received by the window frame” is considered to be indefinite. It is unclear how the door plate releases windows.
Claim Rejections - 35 USC § 112
4.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person 

5.	Claims 1-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
The disclosure fails to describe how to assemble together the window frame to the door frame.  The specification and figure 2 in the drawings disclose the door profile of the door frame forming a snap-fit connection with the window frame profile, see page 8, line 31 – page 9, line 9 and figure 2.  The release direction of the snap fit is identified by arrow “6” shown in figure 2 and described on page 8 lines 8-19.   The connection direction of the snap-fit is in the opposite direction of arrow “6”.
	In the second to last paragraph on page 10 the Applicant describes the assembly of the invention.  The Applicant writes that the window frame 2a-2d is first assembled together as shown in figure 3a.   Then the window frame is introduced into the door frame 3 it is “introduced into the door frame 3 subject to establishing the respective form-fitting engagements between the window profiles 5 and door profiles 4.”  It is deemed that it would have been unclear to an ordinary artisan at the time of the effective filing date of the invention how to snap-fit a preassembled window frame, as shown in figure 3a, to the door frame 3 as shown in figure 3b wherein the direction of snap-fitting is along the direction of arrow “6” shown in figure 2.

	It is noted that existing prior art window frames are snap-fit on a door frame  in a direction parallel to the window lateral edge faces , see for instance Schrotter EP 304,694, Gebhard US Patent No. 4,364,209,   (inventor unknown) JP857199121 and Dibenedetto EP 432,590.  Each of the window frames edge sections are snap-fit engaged with their corresponding door frame sections by pressing the window frame male snap-fit profiles in the same direction against the door frame profile sections not different snap-fitting directions.  The prior art window frame sections are all snap-fit against their corresponding door frame sections in a direction perpendicular to the window glass (parallel to the window lateral edge faces).   The window frames are snap-fit onto the door frames generally simultaneously.
.

Claim Rejections - 35 USC § 102
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

  (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


7.	Claims 1-6 and 7-14 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Kimoto et al US Patent Application Publication 2009/0064594.
Kimoto et al. discloses a vehicle door with a window frame for receiving a window,
(claim 1) comprising at least one frame element (14 as shown in figure 6 & 7a) for receiving a respective lateral edge surface of the window edge of the window (see top edge of window 7 in figure 7a), and with a door frame for receiving the window frame (see frame 14 attached to door 3), wherein the door frame comprises at least one door profile (see generally u-shaped groove for receiving 231 as shown in figure 7a) and wherein the at least one frame element comprises a window profile (231) respectively, wherein the at least one window profile with reference to a movement in a release direction perpendicular to the lateral edge received by the respective at least one frame 

In regard to claim 2, Kimoto et al. discloses the form fitting engagement between the at least one window profile and the respective door profile forms a snap connection, in particular, that the form-fitting engagement between the at least one window profile and the respective door profile forms a non-detachable snap connection (see the first sentence in paragraph #50).

 In regard to claim 3, Kimoto et al. discloses the at least one door profile comprises snap hooks that spring toward one another to grip behind projections of the respective window profile when establishing the form-fitting engagement or that the at least one window profile comprises snap hooks that spring toward each other to grip behind projections of the respective door profile when establishing the form-fitting engagement (the strip 231 has hooks 232, 233 as see in figure 7a that grip behind projections(unnumbered) formed in frame 14; see paragraph #48) .
 
In regard to claim 4, Kimoto et al. discloses the projections of the at least one window profile are set up for deflection springing away from each other when gripping behind these projections by the respective snap hooks (see figure 7a and paragraph #48) or that the projections of the at least one door profile are set up for deflection springing away from each other when gripping behind these projections by the respective snap hooks.

In regard to claim 5, Kimoto et al. discloses the projections and the snap hooks spring back in the respective rest position after establishing the form-fitting engagement(see figure 7a and paragraph #48).

In regard to claim 7, Kimoto et al. discloses the at least one frame element primarily extends across an entire edge length of the respectively received window edge, that the window profile of the at least one frame element extends across one half of the edge length of the respectively received window edge (see 231 in figure 2 extending across the top edge of the fixed window 7).
 
In regard to claim 8, Kimoto et al. discloses the at least one door profile extends across one half of the edge length of the very window edge which is received by the respective frame element, the window profile of which is engaged with the at least one door profile (see portion of 14 in figure 1 above window7)..

In regard to claim 9, Kimoto et al. discloses a frame body  (Ui) to support the window frame on the vehicle and the door frame body is designed as a single piece with a respective door profile , that the door frame body comprises an outer profile that is designed as a single piece with the frame body, which is arranged opposite to the door 

In regard to claim 10, Kimoto et al. discloses the door frame body (Ui) comprises three body elements with a door profile respectively, which is configured as a single piece with the body element to close the window frame on three sides.

In regard to claim 11, Kimoto et al. discloses the body elements are each designed separately and adjacent body elements are connected to one another by separate fastening means and/or by means of a respective adhesive bond. 

In regard to claim 12, Kimoto et al. discloses a door frame body to support the window frame on the vehicle as well as a profile element (14) that is separate from the frame body, that the profile element comprises the at least one door profile and is designed as a single piece with the profile element, that the profile element comprises at least one outer profile corresponding to the window profile and the door frame body comprises an inner profile corresponding to the door profile and that the inner profile is engaged with the outer profile in a form-fitting manner. 

In regard to claim 13, Kimoto et al. discloses a window frame comprises at least three frame elements (5, 14, 16) so that at least three window edges of the window are received by a frame element respectively, such that the frame elements are primarily arranged at a frame level and that adjacent frame elements are arranged at an angle of primarily 90° to one another (as seen in figure 1 the frame members are “primarily” at 90° to one another). 

In regard to claim 14, Kimoto et al. discloses the frame elements and/or the door frame, are primarily made of metal (the frame 14 is wielded to other parts, see paragraph #35 and therefore must be a metal material). 

Response to Arguments
8.	Applicant’s arguments with respect to claims 1-15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	With respect to the 35 USC 112 (b) rejections he Applicant’s amendments have resulted in overcoming the 112 (b) rejections set forth in the prior action except for the rejection of 
	In the Interview Summary mailed on 10/22/21 a possible rejection under 35 USC 112(a) was indicated as possibly forthcoming in the next Office Action (see above 112 (a) rejection).  Applicant addresses this 112 (a) matter in the Remarks.  Near the bottom of page 8 of Applicant’s Remarks the Applicant asserts that how the window frame elements are snap-fit connected to the door frame elements is properly enabled at page 6, lines 29-35.  The Examiner respectfully disagrees.  This portion of the specification states ”so that at least three window edges of the window are received by one frame element”, but does not explain how the edges are “received”, including from what direction the window frame elements are respectively inserted into each frame element.
	In addition the Applicant refers to page 10 lines 6-11 (clean version of the specification filed 9/18/18) as enabling disclosure in assembling the vehicle window frame to the vehicle door frame.  This portion of the specification discloses how the frame body elements 15a-d are connected to each other, not how the frame body elements 15a-d are snap-fit assembled together with  the window frame elements 2a-d,   including from what direction the window frame elements  are inserted within one frame element respectively.
Conclusion
9.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN P WELDON whose telephone number is (571)272-7545. The examiner can normally be reached m-f 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 571-272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for 





/KEVIN P WELDON/Examiner, Art Unit 3612                                                                                                                                                                                                        /D Glenn Dayoan/Supervisory Patent Examiner, Art Unit 3612